 
 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.96


Citi
14000 Citi Cards Way
Jacksonville, FL  32258
[ex10960.gif]

 
November 5, 2008
 
Chordiant Software, Inc.
20400 Stevens Creek Blvd.
Cupertino CA 95014
 
Attn: Steve Springsteel
 
Re: Letter Agreement on Terms for Professional Services
 
Dear Steve:
 
This Letter Agreement documents certain understandings and agreements made
between our companies regarding the continued acquisition of professional
services by Citicorp Credit Services, Inc. (“Citi”) from Chordiant Software,
Inc. (“Chordiant”) pursuant to the Master Professional Services Agreement, dated
April 3, 2006, as amended to date, and the Master Work Order made thereunder,
effective July 1, 2008 (collectively, the “Agreements”).
 
In consideration of the ongoing acquisition of Services, the parties hereto
agree as follows:
 
 
1.
Effective October 1, 2008, Citi will apply a [**] to the professional services
rates for Services acquired from Chordiant pursuant to the Agreements.  Such
[**] will be administered via Citi’s NEMS P2P system and resulting payments will
reflect the [**] rates.  The [**] will be available to Citi provided that Citi
engages not less than [**] Chordiant resources on a full-time basis pursuant to
the Agreements.  The [**] will become unavailable to Citi effective upon the
first day of any month following the earlier of (i) Citi’s engaging less than
such minimum number of resources, or (ii) December 31, 2009.

 
 
2.
Following execution of this letter agreement, Citi may acquire an additional
[**] hours of Services pursuant to the terms of the Master Work Order at no cost
to Citi.  Such Services will be administered via Citi’s NEMS P2P system at a
zero dollar ($0) hourly rate.  Citi will pay approved travel expenses for the
agreed resources as provided in the Master Work Order.  Any hours provided
without charge under this paragraph which are not utilized by March 31, 2009
will no longer be available thereafter for use by Citi.

 
 
3.
Upon execution of this Letter Agreement, Chordiant will issue a credit to Citi
in the amount of [**] to be applied against Chordiant invoices at Citi’s
discretion, for any training programs conducted by Chordiant for Citi between
October 1, 2008 and March 31, 2009.  Any portion of this credit not utilized by
Citi by March 31, 2009 will no longer be available thereafter for use by Citi.

 
 
4.
Both parties agree to execute such change orders or modifications to the
Agreements as may be required to incorporate the terms herein.

 

.
 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 




Citi
14000 Citi Cards Way
Jacksonville, FL  32258
[ex10960.gif]






 
Please acknowledge your agreement with the four terms stated above by
countersignature in the space provided below.  Return one original fully
executed letter to Citi at the address provided below.  Such countersignature
and delivery will constitute execution of this Letter Agreement and agreement to
the terms herein.
 

.
 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 




Citi
14000 Citi Cards Way
Jacksonville, FL  32258
[ex10960.gif]






 
Citicorp Credit Services, Inc.
                   
By:
/s/ Mark D. Torkos
           
Title:
CIO NAIT
           
Date:
11/7/08
                   
Countersigned:
           
Chordiant Software, Inc.
           
By:
/s/ Kelly J. Hicks
           
Title:
VP, Worldwide Field Operations
           
Date:
11/11/08
   



 


 


 


 
Return to:
 
Donald Clark
Citigroup, Inc.
300 St. Paul Place
Baltimore, MD  21202



.
 
 

--------------------------------------------------------------------------------

 
